Title: John Adams to Abigail Adams, 15 December 1793
From: Adams, John
To: Adams, Abigail


My dearest Friend
Philadelphia Decr 15. 1793
Having taken a cold which makes it inconvenient to go out this morning I cannot employ myself more agreably than by writing to you. The President and Mrs Washington enquire after you very respectfully every time I see them. Mrs Washington enquires after all of Us and particularly Miss Louisa— She wishes, with an Emphasis and I dare Say very sincerely, that I had brought you along with me.— Mr Dandridge acts at present as The Presidents Secretary and I dont find that he has any other Secretary or Aid de Camp at all. Miss Nelly went over into Maryland in the Course of the Summer and there got the Ague and Fever. The poor Girl looks pale and thin, in Consequence of it: but will soon got the better of it.
Brisler has engaged some Rye Flour for you, but when you will receive it, I know not. Cheesman is not yet Arrived. Yesterday was brought me an Account of which I had not the least Suspicion for above an hundred dollars, from Bringhurst. Will it not be adviseable to sell the Cochee? and the Chariot,? and buy a new Chariot? Perhaps Some Coachmaker in Boston would exchange. We Shall have little Use for the Cochee, and have no Room at present to dispose of the Coach. I only mention this for Consideration. Furniture and Carriages have made Mischief enough for Us.— Rocks are much better, at least they do less harm.
I went to See Mrs Wilson, but she was gone out. The Judge was at home, and is very young notwithstanding his Spectacles and White Hair.— Mrs Hammon looks portly enough for a Lady who has been the Wife of an Ambassador half a Year and more.
I told you in a former Letter that Thomas was examined approved and sworn.
For Want of a virtuous Magistracy or a virtuous Attorney General Pro Tempere, to prosecute convict and punish disorderly Houses at New York, the Sovereign Mobility took the Guardianship of the public morals into their own Hands and pulled down Seven or Eight houses, turning with exemplary Inhumanity many Ladies into the cold Air and open Street. The public was irritated by two or three Charges of Rapes, and the Lawyers treated the Subject with too much Levity, treated virtuous creditable Women with too much indifference and Mother Cary the old Beldam with to much respect. This is what I hear. I am sorry that Mobs should have a plausible Excuse for Setting up for reformers. But I never could feel an intollerable Indignation against the Riots called Skimmington Ridings when they really were excited by gross offences against Morals.
Yours as ever
J. A.
